Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 May 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-20 have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 and 10-20 recite “a plurality of sets of health indicators associated with routing engine health”. Claims 1-8 and 10-20 then recite “determine a health status of the first routing engine based on health indicators”. It is unclear whether this further recitation of “health indicators” is the same or different from the previously recited “plurality of sets of health indicators”. 
	Claims 1-8 and 10-20 then also further recite “health indicators associated with the first routing engine”. Claims 1-8 then further recite “applying”/”apply” “the machine learning model to determine, from the health indicators, a health status of the first routing engine”. It is unclear which of the previously recited “health indicators” is being referred to. Examiner will assume that this applies to the “health indicators associated with the first routing engine”. The same applies to claims 10 and 14 which also recite “the health indicators”. It is unclear which “health indicators” is being referred to.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Claim 14 recites “wherein the health indicators further include at least one of: PRESENCE, POWER_ SUPPLY, BIOS Reset Reason, Power Control, Error Status Register, Interrupt Status Register, Temperature Out State, I2CS Error Status, DDR_ Error, PCI Endpoint Missing, CPU_ Temperature, Voltage Temperature, Ethernet Stats, SSD Write threshold, Memory Usage rate, CPU Usage rate, and RCB_Board_Temperature, RE_Health”. However, claim 1 previously recited that “wherein the plurality of sets of health indicators include information about power supply status, information about reset reasons, error status information, and temperature information” and “wherein the health indicators associated with the first routing engine include information about power supply status for the first routing engine, information about a reason for a prior reset of the first routing engine, error status information for the first routing engine, and temperature information associated with the first routing engine”. It may be reasonably interpreted that these “health indicators” include at least one of the indicators recited in claim 14, therefore, claim 14 fails to further limit the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 12, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 9021459 to Qu in view of US 20190020555 to Tayal et al. (“Tayal”) and in further view of US 20150281015 A1 to Griffith et al. (“Griffith”)
Regarding claim 1, Qu taught a method comprising:
performing, by a first routing engine included within a router (“master routing engine”), routing operations, wherein the router includes a plurality of routing engines, including the first routing engine and a second routing engine (“backup routing engine”); (consider column 6, lines 51-61, column 7, lines 27-41 and column 9, lines 1-10 regarding the “router” comprising” “master” and “backup” “routing engines”/”RE” which “receive and send information” and perform “non-stop forwarding”) (consider further, generally, column 1, lines 24-39 regarding “routing operations” performed by a “router”, column 4, lines 52-57 wherein “A routing engine within one of routers 12 may utilize a virtual machine executing on a hypervisor, instead of running directly on top of the hardware, to control routing functionality of the router” and column 5, lines 6-8 wherein “one of routers 12 may fail due to a failure of either the software system running on a routing engine of the router or the underlying hardware of the routing engine”) 
receiving, by the first routing engine, data including health indicators associated with the first routing engine; determining, from the health indicators, a health status of the first routing engine; and determining, by the first routing engine and based on the health status of the first routing engine, whether to switch routing operations to the second routing engine from the first routing engine. (consider at least column 1, line 66-column 2, line 5 regarding a “hypervisor”, particularly column 4, lines 52-59 wherein the “routing engine” “may utilize a virtual machine executing on” the “hypervisor” “to control routing functionality”) (consider column 9, lines 11-19, “[R]outer 12A may use keep-alive or heartbeat mechanisms to monitor the health of the virtual machines on both primary RE 20A and backup RE 20B. More specifically, the heartbeat mechanisms may detect a failure of one or more of the virtual machines 40A, 40B, 52A and 52B. If a failure is detected on master VM 40A on primary RE 20, for example, hypervisor 22A may switch control of the routing session to slave VM 52A on primary RE 20A”) (consider also column 5, lines 6-8 regarding what constitutes a “failure” of a “routing engine”)
Qu may be interpreted as not expressly teaching collecting, by the router, training data that includes a plurality of sets of health indicators associated with routing engine health, each set having a status label indicating a corresponding health status for that set; training, by the first routing engine and based on the training data, a machine learning model to determine a health status of the first routing engine based on health indicators; and applying, by the first routing engine, the machine learning model to the data to determine, from the health indicators, the health status of the first routing engine, however, Qu did teach the first routing engine included within the router and the router as explained above. Qu also suggests that modifications of the functionality of the routing engines of the router may be performed (consider column 5, lines 24-35, particularly lines 30-32).
In an analogous art relating to monitoring the health of network elements such as routers and components within, Tayal taught collecting, by a computing system, training data that includes a plurality of sets of health indicators associated with router component health, each set having a status label indicating a corresponding health status for that set; training, by the computing system and based on the training data, a machine learning model (“neural network” or “reinforcement learning” “model”) to determine a health status of a routing component within a router based on the health indicators, wherein the training data is sufficiently small to enable a computing system to train the machine learning model based on the training data; and applying, by the computing system, the machine learning model to data including health indicators associated with the routing component within the router to determine, from the health indicators, a health status of the routing component within the router (“health score”). (consider paragraph 0002 regarding “heuristics” including “vCPU, memory usage, etc” and also paragraphs 0028-0029 regarding the usage of an “analytics algorithm based on unsupervised machine learning techniques (e.g. reinforcement learning and neural networks) to calculate the health of the fabric using collected temporal and spatial data of various fabric elements” including “computing or generating a health score for one or more elements or resources using a machine learning technique that enables an algorithm to assign weights dynamically (or statically in one aspect) to one or more parameters to yield weighted components” and also the “collection” of “temporal statistics” and “network metrics” for “network” or “fabric” “elements” including “routers”) (consider further paragraph 0011, subparagraph 4 regarding the “computing” of a “health score” for “elements” such as “router” or generally “any network element or attribute”) (consider further paragraph 0026 further regarding the “health” of “networking devices” such as “router” including “how to improve the scheduling of workload on VM1 or VM2 (or any other virtual or hardware resource) utilizing a health score for…any other compute element, administrative state or resource” wherein “[t]he approach to calculating the health score disclosed herein utilizes a neural network model for determining dynamic weights for network elements”) (see also generally paragraphs 0032-0036 regarding a “health score computation equation” representing “the health of the respective element” and using “reinforcement learning”) (consider also paragraph 0049, subparagraph 8 regarding that “[t]he health score can be correlated as well with workload affinity characteristics”), (consider generally paragraphs 0039-0047 regarding wherein the “algorithm needs to be fed with training data that can be collected from past history, other fabric environments, or manually created” wherein the “training data” involves various sets of data such that the support vector machines machine learning model “uses the spatial characteristics to calculate the health score over a period of time”) (consider further paragraphs 0035-0037 wherein the machine learning model is processed by an “agent”) 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Qu to include the taught features of Tayal such that the modification includes every element as claimed. Given Qu’s disclosure regarding determining the health status of a routing engine using data including health indicators and suggestion that the routing engines may be further enhanced by adding additional functionality (again, consider column 5, lines 24-35, particularly lines 30-32), Tayal specifically taught that a machine learning model may be used a determine a health status of a network element component within a network element from health indicators such that the use of such would result in more accurate health status (paragraph 0024). Given this specific advantage in Tayal, one skilled in the art would have been motivated to modify the teachings of Qu with the teachings of Tayal such that the router and a routing component such as the first routing engine which determines of a health status of a routing engine as taught in Qu may be further enhanced as suggested by Qu by integrating the functions performed by a computing system as taught in Tayal so that the router can collect training data and that the first routing engine can train a machine learning model to determine the health status of a routing engine including itself based on the training data and apply the machine learning model  to the data to determine from the health status of itself from health indicators as claimed. Therefore, such a modification of the teachings of Qu with the teachings of Tayal would have yielded nothing more than predictable results to one of ordinary skill in the art.
Qu and Tayal may be interpreted as not expressly teaching wherein the plurality of sets of health indicators include information about power supply status, information about reset reasons, error status information, and temperature information or wherein the health indicators associated with the first routing engine include information about power supply status for the first routing engine, information about a reason for a prior reset of the first routing engine, error status information for the first routing engine, and temperature information associated with the first routing engine, however, as shown above, Qu did teach the plurality of sets of health indicators and health indicators associated with the first routing engine. Qu also taught wherein the health indicators include information which also may be associated with the routing engines (consider also column 5, lines 6-8 regarding what constitutes a “failure” of a “routing engine”) and Tayal also did teach these limitations (consider paragraph 0002 regarding “heuristics” including “vCPU, memory usage, etc”) (consider also paragraph 0049, subparagraph 8 regarding that “[t]he health score can be correlated as well with workload affinity characteristics”).
In an analogous art relating to monitoring computer system health, Griffith taught wherein a computing system’s health and its components may be monitored using well known health indicators including power supply status, information about reset reasons including information about a reason for a prior reset, error status information, and temperature information and wherein the computing system’s components may also be monitored (consider paragraphs 0012, 0036-0038 and 0052 regarding “checking” information such as “error logs”, “performance statistics” and “thermal parameters” including regarding information regarding “power supply changes”/”voltage changes”, “over temperature warnings”/”high temperatures”, and “hot reboots”/”abnormal shutdowns”, and “hardware misconfigurations”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the health indicators taught in Qu and Tayal with the more specific health indicators taught in Griffith such that their combination includes every element as claimed. The Examiner finds that the teachings within Griffith demonstrate that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 10, Qu, Tayal and Griffith taught the method of claim 1.
Qu may be interpreted as not expressly teaching outputting, by the router, a user interface presenting information about the health indicators and information about the determined health status of the first routing engine, however, Qu did teach the health indicators and the determined health status of the first routing engine (consider column 9, lines 11-19, “[R]outer 12A may use keep-alive or heartbeat mechanisms to monitor the health of the virtual machines on both primary RE 20A and backup RE 20B. More specifically, the heartbeat mechanisms may detect a failure of one or more of the virtual machines 40A, 40B, 52A and 52B. If a failure is detected on master VM 40A on primary RE 20, for example, hypervisor 22A may switch control of the routing session to slave VM 52A on primary RE 20A”). Qu also taught that an administrator may be presented outputted information on a user interface relating to the operation of the router (consider column 13, lines 47-50).
It would have been obvious to one skilled in the art before the effective filing date of the instant application to modify the teachings of Qu, Tayal and Griffith such that the modification teaches each limitation as claimed. Given Qu’s disclosure regarding the health indicators and the determined health status of the first routing engine and providing outputted information to an administrator via a user interface relating to the operation of the router, these teachings would have suggested to one skilled in the art that outputting information such as the health indicators and the determined health status of the first routing engine using the user interface that presents information as taught in Qu so that a user interface would be able to generically present information about the health indicators and information about the determined health status of the first routing engine as claimed since such would have within the knowledge generally available to one skilled in the art as being a well-known usage of such user interfaces and one skilled in the art would have had a reasonable expectation of the modification being successful to arrive at the invention as claimed.
Regarding claim 12, Qu, Tayal and Griffith taught the method of claim 1.
Qu may be interpreted as not expressly teaching wherein applying the machine learning model includes preprocessing the data including health indicators associated with the first routing engine, wherein the preprocessing includes at least one of scaling, normalization, and applying default values to invalid data, however, Tayal did teach these limitations. (consider generally paragraphs 0039-0047 regarding wherein the “algorithm needs to be fed with training data that can be collected from past history, other fabric environments, or manually created”)
The motivations regarding the obviousness of claim 1 also apply to claim 12, therefore, claim 12 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Qu, Tayal and Griffith and the same rationale supporting the conclusion of obviousness.
Regarding claim 14, Qu, Tayal and Griffith taught the method of claim 1.
Qu taught wherein the health indicators further include at least one of: PRESENCE, POWER_ SUPPLY, BIOS Reset Reason, Power Control, Error Status Register, Interrupt Status Register, Temperature Out State, I2CS Error Status, DDR_ Error, PCI Endpoint Missing, CPU_ Temperature, Voltage Temperature, Ethernet Stats, SSD Write threshold, Memory Usage rate, CPU Usage rate, and RCB_Board_Temperature, RE Health. (consider also column 5, lines 6-8 regarding what constitutes a “failure” of a “routing engine” which may reasonably be considered the “RE Health” health indicator as claimed)
Tayal also did teach these limitations. (consider paragraph 0002 regarding “heuristics” including “vCPU, memory usage, etc”) (consider also paragraph 0049, subparagraph 8 regarding that “[t]he health score can be correlated as well with workload affinity characteristics”)
Claim 15 recites a router comprising a first routing engine configured to perform routing operations as a primary routing engine; a second routing engine configured to perform routing operations as a backup routing engine; and processing circuitry (column 6, line 51-column 7, line 4) configured to perform substantially the same limitations as recited in claim 1 and is also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Qu, Tayal and Griffith and the same rationale supporting the conclusion of obviousness.
Claim 20 recites a non-transitory computer-readable storage medium comprising instructions that, when executed, configure processing circuitry of a router (column 6, line 51-column 7, line 4) to perform substantially the same limitations as recited in claim 1 and is also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Qu, Tayal and Griffith and the same rationale supporting the conclusion of obviousness.
Claims 2-8 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qu, Tayal and Griffith as applied to claims 1 and 15 above, and further in view of US 20160028599 to Vasseur et al. (“Vasseur”).
	Regarding claim 2, the combined teachings of Qu, Tayal and Griffith taught the method of claim 1.
Qu taught the method further comprising:
receiving, by the second routing engine, a second data including health indicators associated with the second routing engine; and determining, from the health indicators associated with the second routing engine, a health status of the second routing engine. (consider column 9, lines 11-19, “[R]outer 12A may use keep-alive or heartbeat mechanisms to monitor the health of the virtual machines on both primary RE 20A and backup RE 20B. More specifically, the heartbeat mechanisms may detect a failure of one or more of the virtual machines 40A, 40B, 52A and 52B.”)
Qu may be interpreted as not expressly teaching wherein the data is a first set of data and applying, by the second routing engine, a support vector machines machine learning model to the second set of data to determine the health status of the second routing engine, however, Qu did teach the second routing engine as explained above. Qu also suggests that modifications of the functionality of the routing engines of the router may be performed (consider column 5, lines 24-35, particularly lines 30-32).
Tayal did teach applying, by a computing system, a support vector machines machine learning model to a set of data to determine a health status of a routing component. (consider paragraph 0002 regarding “heuristics” including “vCPU, memory usage, etc” and also paragraphs 0028-0029 regarding the usage of an “analytics algorithm based on unsupervised machine learning techniques (e.g. reinforcement learning and neural networks) to calculate the health of the fabric using collected temporal and spatial data of various fabric elements” including “computing or generating a health score for one or more elements or resources using a machine learning technique that enables an algorithm to assign weights dynamically (or statically in one aspect) to one or more parameters to yield weighted components” and also the “collection” of “temporal statistics” and “network metrics” for “network” or “fabric” “elements” including “routers”) (consider further paragraph 0011, subparagraph 4 regarding the “computing” of a “health score” for “elements” such as “router” or generally “any network element or attribute”) (consider further paragraph 0026 further regarding the “health” of “networking devices” such as “router” including “how to improve the scheduling of workload on VM1 or VM2 (or any other virtual or hardware resource) utilizing a health score for…any other compute element, administrative state or resource” wherein “[t]he approach to calculating the health score disclosed herein utilizes a neural network model for determining dynamic weights for network elements”) (see also generally paragraphs 0032-0036 regarding a “health score computation equation” representing “the health of the respective element” and using “reinforcement learning”) (consider also paragraph 0049, subparagraph 8 regarding that “[t]he health score can be correlated as well with workload affinity characteristics”)
The motivations regarding the obviousness of claim 1 also apply to claim 2, therefore, claim 2 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Qu, Tayal and Griffith and the same rationale supporting the conclusion of obviousness.
	Qu, Tayal and Griffith may be interpreted as not expressly teaching wherein the machine learning model is a support vector machines machine learning model.
However, in an analogous art, Vasseur taught that machine learning techniques may also involve the use of support vector machines (paragraph 0045).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the machine learning model taught in Qu, Tayal and Griffith with the support vector machines machine learning model taught in Vasseur such that their combination includes every element as claimed. The Examiner finds that the teaching within Vasseur demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Regarding claim 3, the combined teachings of Qu, Tayal, Griffith and Vasseur taught the method of claim 2.
Qu taught wherein determining whether to switch routing operations to the second routing engine includes determining that the health status of the first routing engine indicates bad health; and determining that the health status of the second routing engine indicates good health. (again, consider column 9, lines 11-15, “[R]outer 12A may use keep-alive or heartbeat mechanisms to monitor the health of the virtual machines on both primary RE 20A and backup RE 20B. More specifically, the heartbeat mechanisms may detect a failure of one or more of the virtual machines 40A, 40B, 52A and 52B.”) (again, consider column 5, lines 6-8 regarding what constitutes a “failure” of a “routing engine” which may be reasonably inferred to indicate that any “routing engine” is in bad or good health as claimed)
Regarding claim 4, the combined teachings of Qu, Tayal, Griffith and Vasseur taught the method of claim 3.
Qu taught the method further comprising:
responsive to determining that the health status of the first routing engine indicates bad health and determining that the health status of the second routing engine indicates good health, automatically switching routing operations from the first routing engine to the second routing engine. (again, consider column 9, lines 11-19, “[R]outer 12A may use keep-alive or heartbeat mechanisms to monitor the health of the virtual machines on both primary RE 20A and backup RE 20B. More specifically, the heartbeat mechanisms may detect a failure of one or more of the virtual machines 40A, 40B, 52A and 52B. If a failure is detected on master VM 40A on primary RE 20, for example, hypervisor 22A may switch control of the routing session to slave VM 52A on primary RE 20A”)
Regarding claim 5, the combined teachings of Qu, Tayal, Griffith and Vasseur taught the method of claim 3.
Qu taught the method further comprising outputting, by the router, an alert indicating that the health status of the first routing engine is bad. (consider at least column 9, lines 16-23, “If a failure is detected on master VM 40A on primary RE 20, for example,…hypervisor 22A may communicate with hypervisor 22B to switch control of the routing session to master backup VM 40B on backup RE 20B, depending on which virtual machine is executing the same software system as master VM 40A.”)
Regarding claim 6, the combined teachings of Qu, Tayal, Griffith and Vasseur taught the method of claim 5.
Qu taught, responsive to receiving input from an administrator, switching routing operations to the second routing engine. (consider column 9, lines 41-50, “In response to receiving an ISSU request for router 12A, master VM 40A initializes an ISSU manager 50A to control the ISSU process. The ISSU request may be received from, for example, a user or administrator of router 12A via a user interface. In other examples, the ISSU request may be scheduled or preprogrammed to occur without user or administrator involvement. ISSU manager 50A requests initialization of slave VM 52A on primary RE 20A via hypervisor 22A. ISSU manager 50A also requests initialization of slave backup VM 52B on backup RE 20B via hypervisor 22B”)
Regarding claim 7, Qu, Tayal, Griffith and Vasseur taught the method of claim 3.
Qu taught wherein the plurality of routing engines includes a third routing engine, and wherein determining whether to switch routing operations to the second routing engine includes: receiving, by the router, a third data including health indicators associated with the third routing engine; and determining, from the health indicators associated with the third routing engine, a health status of the third routing engine indicates bad health. (again, consider column 9, lines 11-15, “[R]outer 12A may use keep-alive or heartbeat mechanisms to monitor the health of the virtual machines on both primary RE 20A and backup RE 20B. More specifically, the heartbeat mechanisms may detect a failure of one or more of the virtual machines 40A, 40B, 52A and 52B.”) (again, consider column 5, lines 6-8 regarding what constitutes a “failure” of a “routing engine” which may be reasonably inferred to indicate that any “routing engine” is in bad health as claimed)
Qu may be interpreted as not expressly teaching wherein the third data is a set of data and applying, by the router, a support vector machines machine learning model to the third set of data to determine the health status of the third routing engine, however, Tayal did teach these limitations. (consider paragraph 0002 regarding “heuristics” including “vCPU, memory usage, etc” and also paragraphs 0028-0029 regarding the usage of an “analytics algorithm based on unsupervised machine learning techniques (e.g. reinforcement learning and neural networks) to calculate the health of the fabric using collected temporal and spatial data of various fabric elements” including “computing or generating a health score for one or more elements or resources using a machine learning technique that enables an algorithm to assign weights dynamically (or statically in one aspect) to one or more parameters to yield weighted components” and also the “collection” of “temporal statistics” and “network metrics” for “network” or “fabric” “elements” including “routers”) (consider further paragraph 0011, subparagraph 4 regarding the “computing” of a “health score” for “elements” such as “router” or generally “any network element or attribute”) (consider further paragraph 0026 further regarding the “health” of “networking devices” such as “router” including “how to improve the scheduling of workload on VM1 or VM2 (or any other virtual or hardware resource) utilizing a health score for…any other compute element, administrative state or resource” wherein “[t]he approach to calculating the health score disclosed herein utilizes a neural network model for determining dynamic weights for network elements”) (see also generally paragraphs 0032-0036 regarding a “health score computation equation” representing “the health of the respective element” and using “reinforcement learning”) (consider also paragraph 0049, subparagraph 8 regarding that “[t]he health score can be correlated as well with workload affinity characteristics”)
The motivations regarding the obviousness of claim 1 also apply to claim 7, therefore, claim 7 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Qu, Tayal, Griffith and Vasseur and the same rationale supporting the conclusion of obviousness.
Regarding claim 8, Qu, Tayal and Griffith taught the method of claim 1.
Qu may be interpreted as not expressly teaching training the machine learning model to determine the health status, however, Tayal did teach these limitations. (consider generally paragraphs 0039-0047 regarding wherein the “algorithm needs to be fed with training data that can be collected from past history, other fabric environments, or manually created” wherein the “training data” involves various sets of data such that the support vector machines machine learning model “uses the spatial characteristics to calculate the health score over a period of time”)
The motivations regarding the obviousness of claim 1 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Qu, Tayal and Griffith and the same rationale supporting the conclusion of obviousness.
Qu, Tayal and Griffith may be interpreted as not expressly teaching wherein the machine learning model is a support vector machines machine learning model.
However, in an analogous art, Vasseur taught that machine learning techniques may also involve the use of support vector machines (paragraph 0045).
The motivations regarding the obviousness of claim 2 also apply to claim 8, therefore, claim 8 is rejected under 35 USC § 103 as being unpatentable over the combined teachings of Qu, Tayal, Griffith and Vasseur and the same rationale supporting the conclusion of obviousness.
Claims 16-19 recite a router that contain substantially the same limitations as recited in claims 2-5 respectively and are also rejected under 35 USC § 103 as being unpatentable over the same combined teachings of Qu, Tayal, Griffith and Vasseur and the same rationale supporting the conclusion of obviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Qu, Tayal, Griffith, and Vasseur as applied to claim 8 above, and further in view of “Evaluation of Support Vector Machine Kernels for Detecting Network Anomalies” to Batta (“Batta”).
Regarding claim 13, Qu, Tayal, Griffith and Vasseur taught the method of claim 8.
Qu, Tayal, Griffith and Vasseur may be interpreted as not expressly teaching wherein the support vector machines machine learning model has a polynomial classifier of degree three, however, Tayal did teach wherein the support vector machines machine learning model has an equation (see also generally paragraphs 0032-0036 regarding a “health score computation equation” representing “the health of the respective element” and using “reinforcement learning”)
However, in an analogous art relating to machine learning models, “Batta” taught that machine learning models may use a polynomial classifier of degree three. (consider p. 20, section 3.2.1, “Polynomial Kernel”, “Polynomial kernel employs polynomial function to the input variables to find the similarity in training vectors. These types of nonlinear kernels are extensively used for problems where training data is normalized. Its generalized form is defined is: K(xi, xj) = (1 + xi, xj)p, where p is the degree of the polynomial. For example, p = 2 and p = 3 for a quadratic and cubic kernels, respectively. A polynomial kernel is often used for visual pattern recognition and natural language processing classifications.”) (consider further p. 22, section 3.2.1.2 “Cubic Kernel”, specifically “Cubic kernel is defined as a third-order polynomial function…The equation for SVM model trained with cubic kernel is: K(x1, x2) = (xT x2 + 1)3”).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the equation taught in Qu, Tayal, Griffith and Vasseur with the more specific polynomial classifier taught in “Batta” such that their combination includes every element as claimed. The Examiner finds that the teaching within “Batta” demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Qu, Tayal and Griffith as applied to claim 10 above, and further in view of US 20210058424 to Chang et al. (“Chang”), and also in further view of Vasseur.
	Regarding claim 11, Qu, Tayal and Griffith taught the method of claim 10.
Qu, Tayal and Griffith may be interpreted as not expressly teaching receiving, by the computing system, information indicating that the determined health status of the first routing engine is incorrect; and retraining, by the computing system, the support vector machines machine learning model based on the information indicating that the determined health status of the first routing engine is incorrect.
However, in an analogous art relating to monitoring the health of network device components (consider paragraph 0037), Chang taught that a computing system (“tracer” associated with an “anomaly detector” in conjunction with an “ML trainer”; paragraphs 0042 and 0044) may receive information indicating that the determined health status of the network device component is incorrect (has an “anomaly” or “outlier”); and retraining (alternatively referred to as “maintaining”), by the computing system, a support vector machines machine learning model based on the information indicating that the determined health status of the network device component is incorrect. (consider paragraph 0047-0048 and 0053 regarding the “collection” of “training data” from “microservices” which includes “performance metrics” that may “indicate the run-time behavioral characteristics of the microservice” used to “build one or more models for ML system 202 (step 304) using machine learning algorithms”) (consider further paragraphs 0055-0059 regarding the “transformation” of the “performance metrics” into “a structured dataset” and wherein it is “determined” “whether an anomaly exists” in the “structured dataset” and how the “anomaly” or “outlier” is determined such that an “indicator” is “output” as a result of the determination) (consider further paragraph 0062 wherein “after identifying the anomaly”, “ML trainer 208 may also re-train anomaly classification model 212 based on the structured dataset 504, which contains the known and identified anomaly”)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Qu, Tayal and Griffith to include the taught features of Chang such that the modification includes every element as claimed. Given Qu, Tayal and Griffith’s disclosure of determining a health status of the first routing engine by using a support vector machines machine learning model, Chang specifically taught that determining that a determined health status of a network device component is incorrect and retraining a support vector machines machine learning model based on the incorrect determination allows for a more effective and secure manner of network component architectures (paragraph 0005). Given this specific advantage in Chang, one skilled in the art would have been motivated to modify the teachings of Qu, Tayal and Griffith with the teachings of Chang such that the support vector machines machine learning model as taught in Qu, Tayal and Griffith may be retrained based on information that determined information such as the health status of a network component is incorrect as taught in Chang so that the computing system can receive information regarding that the determined health status of the first routing engine is incorrect and retraining the support vector machines machine learning model based on that information as claimed. Therefore, such a modification of the teachings of Qu, Tayal and Griffith with the teachings of Chang would have yielded nothing more than predictable results to one of ordinary skill in the art.	
Qu, Tayal, Griffith and Chang may be interpreted as not expressly teaching wherein the machine learning model is a support vector machines machine learning model.
However, in an analogous art, Vasseur taught that machine learning techniques may also involve the use of support vector machines (paragraph 0045).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to simply substitute the machine learning model taught in Qu, Tayal, Griffith and Chang with the support vector machines machine learning model taught in Vasseur such that their combination includes every element as claimed. The Examiner finds that the teaching within Vasseur demonstrates that the substituted elements and their functions were known in the art and one skilled in the art could have simply substituted one known element for another such that the substitution would have yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art in this action relates to monitoring computing systems and their components including environmental properties which can also be generally found within CPC G06F11/3058.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George C Neurauter, Jr. whose telephone number is (571)272-3918. The examiner can normally be reached Monday-Friday 9am-5pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George C Neurauter, Jr./Primary Examiner, Art Unit 2459